                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICKOLAS LIGHT                                                                       PLAINTIFF
ADC #220857

v.                             Case No. 4:19-cv-00684-KGB-BD

MATTHEW HODGE,                                                                     DEFENDANT
Administrator, Lonoke County Detention Facility


                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 3). Plaintiff Nickolas Light has not filed any objections,

and the time to file objections has passed. Accordingly, after careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted in

its entirety as this Court’s findings in all respects (Dkt. No. 3). The Court dismisses Mr. Light’s

complaint without prejudice for failure to comply with Judge Deere’s October 4, 2019, order

requiring him to satisfy the filing fee requirement by submitting an in forma pauperis application

or by paying the filing fee and to file a signed, amended complaint stating his claims for relief

(Dkt. No. 2).

       It is so ordered this the 8th day of April, 2020.



                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge
